


110 HRES 1308 IH: Condemning the broadcasting of incitement

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1308
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Bilirakis (for
			 himself, Mr. Carnahan,
			 Ms. Ros-Lehtinen,
			 Mr. Cantor,
			 Mr. Pence,
			 Mr. Smith of New Jersey,
			 Mr. Burton of Indiana,
			 Mr. Royce,
			 Mr. Chabot,
			 Mr. Wilson of South Carolina,
			 Mr. Poe, Mr. Fortuño, Mr.
			 Inglis of South Carolina, Mr.
			 Boozman, Mr. McCotter,
			 Mr. Linder,
			 Mr. Kirk, Mr. Calvert, Mr.
			 Weller of Illinois, Mr.
			 Sali, Mr. Ramstad,
			 Mr. Porter,
			 Mr. Terry, and
			 Mr. Shays) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the broadcasting of incitement
		  to violence against Americans and the United States in media based in the
		  Middle East, and for other purposes.
	
	
		Whereas the freedom of the press and freedom of expression
			 are the foundations of free and prosperous societies worldwide, and are among
			 America’s most cherished values;
		Whereas the freedom of the press and the freedom of
			 expression comes the responsibility to repudiate purveyors of incitement to
			 violence;
		Whereas for years, media outlets in the Middle East have
			 repeatedly published or broadcasted incitements to violence against the United
			 States and its citizens;
		Whereas Hezbollah, a Foreign Terrorist Organization based
			 in Lebanon and sponsored by Iran and Syria, launched the television station
			 al-Manar in 1991, and has funded and operated it ever since as a station
			 of resistance, intending to use it as a weapon to further its goals of
			 violently combating the United States and Israel;
		Whereas al-Manar launched a satellite television channel
			 in 2000 and is estimated to be viewed by over 10,000,000 people worldwide every
			 day;
		Whereas al-Manar has, at various times, been broadcast on
			 satellites viewable on every continent except Antarctica, and is reportedly
			 presently viewable on the satellite providers ArabSat, NileSat, and reportedly,
			 as of April 2008, Indonesia’s Palapa C2, which is owned by Indonesia Telkom, a
			 company controlled by the Government of Indonesia;
		Whereas Hezbollah leader Hassan Hasrallah and other
			 Hezbollah officials frequently appear on al-Manar to call for Death to
			 America;
		Whereas al-Manar has broadcasted over 2 dozen video clips
			 of insurgent attacks against American and Coalition forces in Iraq in 2008 to
			 date;
		Whereas, on March 1, 2008, al-Manar correspondent Ali
			 Shu’aytu compared the USS Cole’s deployment off the coast of Lebanon to the
			 1983 deployment of United States troops in Lebanon, stating at that
			 time, the [USS New Jersey] was safe off the Lebanese coast; however, it was
			 forced to retreat after [the] targeting [of] the United States Embassy as well
			 as the Marines’ headquarters in Beirut and [the] killing [of] hundreds of the
			 United States occupation soldiers;
		Whereas Rasim al-Marwani, an Iraqi supporter of the Shi’a
			 militia leader Muqtada al-Sadr, stated on April 9, 2008, in an al-Manar
			 broadcast that he supported armed resistance against United
			 States forces in Iraq, saying, it is our highest priority to build up
			 the resistance . . . we think that the armed resistance and military escalation
			 is some kind of resistance, while believing the resistance is
			 legal;
		Whereas the United States, France, the Netherlands, and
			 Spain have banned broadcasts of al-Manar, and the United States has designated
			 al-Manar as a Foreign Terrorist Organization and a Specially Designated Global
			 Terrorist;
		Whereas al-Aqsa TV, a television station that is run by
			 the Foreign Terrorist Organization Hamas, is based in the Gaza Strip, began
			 broadcasting in 2006 in Gaza, and began broadcasting internationally that same
			 year via the NileSat satellite provider;
		Whereas, on March 30, 2008, al-Aqsa TV broadcast a puppet
			 show that depicted an Arab child stabbing the President of the United States to
			 death and turning the White House into a mosque;
		Whereas the Government of Iran, through its state
			 corporation Islamic Republic of Iran Broadcasting (IRIB), controls over a dozen
			 land-based and satellite television channels, including Channel 1, Channel 2,
			 Channel 3, Channel 4, Tehran TV, the Islamic Republic of Iran News Network,
			 Tehran TV, Press TV, and al-Alam;
		Whereas Press TV, Iran’s English language satellite
			 television network, is transmitted via the satellite providers ArabSat,
			 NileSat, AsiaSat, HotBird, HispaSat, IntelSat, and Galaxy, and is viewable in
			 North America, South America, the Middle East, Europe, Asia and Africa;
		Whereas al-Alam TV, Iran’s Arabic language satellite
			 television network, is transmitted via the satellite providers ArabSat,
			 NileSat, AsiaSat, HotBird, TelStar, and Galaxy, and is viewable in North
			 America, the Middle East, Europe, Asia and Africa;
		Whereas many Iranian state-controlled television channels
			 have broadcast incitements to violence against the United States and Americans,
			 including coverage of rallies and speeches at which Iranian leaders, clerics,
			 children and mass audiences have declared “Death to America!”;
		Whereas, on March 6, 2008, al-Alam broadcast a warning
			 from an Iraqi insurgent that if the USS Cole was not withdrawn from off the
			 coast of Lebanon, his group would be “targeting all the United States
			 interests, especially the warships [docked] in Umm Qasr beaches in southern
			 Iraq”;
		Whereas al-Zawra is a presently non-operational Iraqi
			 satellite television channel that broadcast during 2006 and 2007 and was last
			 observed broadcasting in July of 2007;
		Whereas al-Zawra is owned and operated by Mishan
			 al-Jaburi, a former Iraqi Member of Parliament who was expelled and fled to
			 Syria in February of 2006, and has been sentenced in absentia by an Iraqi court
			 to 15 years imprisonment for embezzling funds from the Government of
			 Iraq;
		Whereas the Government of Iraq banned al-Zawra in November
			 of 2006 for inciting “violence and murder”;
		Whereas, on January 9, 2008, the Department of the
			 Treasury prohibited all transactions between any United States person and
			 al-Zawra and al-Jaburi, under Executive Order 13438, “for threatening the peace
			 and stability of Iraq and the Government of Iraq”;
		Whereas al-Zawra broadcast videos of violent attacks
			 against United States forces in Iraq that showed the destruction of United
			 States humvees and armored vehicles, recruitment videos for the Abu Bakr
			 al-Sadiq al-Salafi Battalion of al-Qaeda in Iraq, and videos that feature
			 prominently “Juba”, a sniper that allegedly targeted Coalition forces, and
			 called for viewers to engage in violence against Coalition forces in
			 Iraq;
		Whereas, in 2007, al-Zawra aired a program widely
			 nicknamed “Hidden Camera Jihad”, a compilation of attacks filmed and executed
			 by insurgents against Coalition forces in Iraq and accompanied by sound
			 effects, scornful English language captions, and a “laugh track”;
		Whereas multiple reports indicate that after being banned
			 in Iraq, al-Zawra broadcast via a satellite uplink based in Syria;
		Whereas reports indicate that during its observed period
			 of operation, al-Zawra broadcast on satellite providers including ArabSat,
			 NileSat and EutelSat, and was available in the Middle East, North Africa, and
			 Europe;
		Whereas al-Rafidayn, an Arabic language satellite
			 television channel based in Egypt, focuses on Iraq, is broadcast via NileSat to
			 the Middle East and North Africa, and is affiliated with the Association of
			 Muslim Scholars, an anti-American Islamist group based in Iraq;
		Whereas al-Rafidayn has repeatedly broadcast video clips
			 produced by Sunni insurgent and terrorist groups in Iraq, and the channel’s
			 news broadcasts have frequently broadcast videos, poems, and songs that praise
			 those groups and their attacks on United States forces in Iraq;
		Whereas al-Rafidayn has repeatedly broadcast claims of
			 responsibility for attacks on United States forces in Iraq by insurgent and
			 terrorist groups;
		Whereas, on February 29, 2008, al-Rafidayn broadcast an
			 interview with Nizar al-Samarra’i, a writer and political analyst, in which he
			 called on all Muslims to engage in “jihad” in Iraq;
		Whereas the ArabSat satellite provider was founded by the
			 Arab League and is governed by a General Assembly comprised of the
			 communications ministers, or their representatives, of Arab League member
			 countries;
		Whereas the NileSat satellite provider is controlled by
			 the Government of Egypt;
		Whereas television channels that broadcast incitement to
			 violence against Americans, the United States, and others have demonstrated the
			 ability to shift their operations to different countries and their
			 transmissions to different satellite providers in order to continue
			 broadcasting and to evade accountability;
		Whereas television channels such as al-Manar, al-Aqsa,
			 al-Zawra, and others that broadcast incitement to violence against the United
			 States and Americans, aid Foreign Terrorist Organizations in the key functions
			 of recruitment, fundraising, and propaganda;
		Whereas the broadcast of incitement to violence against
			 Americans and the United States on television channels and other media that are
			 accessible in the United States may increase the risk of radicalization and
			 recruitment of Americans into Foreign Terrorist Organizations that seek to
			 carry out acts of violence against American targets and on American
			 soil;
		Whereas the use of media outlets by advocates of violence
			 against American forces pose a clear and present danger to the security of
			 United States service members and American civilians serving in the Middle
			 East; and
		Whereas it is imperative for the United States to counter
			 the threat to American service and civilian personnel that results from the
			 control or use of media outlets by Specially Designated Global Terrorists and
			 other entities that intend harm to our Nation’s interests: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)condemns the
			 broadcast of incitement to violence against Americans and the United States by
			 media based in the Middle East;
			(2)urges governments
			 throughout the Middle East, American allies, and other responsible nations to
			 officially and publically repudiate purveyors of incitement to violence against
			 Americans and the United States; and
			(3)calls on the
			 President to—
				(A)designate al-Aqsa
			 TV as a Specially Designated Global Terrorist (SDGT);
				(B)designate as SDGTs
			 satellite providers that knowingly and willingly contract with entities
			 designated as SDGTs to broadcast their channels for providing financial,
			 material, or technological support to terrorist entities; and
				(C)take into
			 consideration state sponsorship of anti-American incitement to violence when
			 determining the level of assistance to, and frequency and nature of relations
			 with, regional states.
				
